United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.G., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
David C. Harrison, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-195
Issued: June 5, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 22, 2007 appellant filed a timely appeal from a June 13, 2007 merit decision
by a hearing representative of the Office of Workers’ Compensation Programs that affirmed the
Office’s denial of appellant’s claim for compensation from January 8 to March 4, 2006.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
claim.
ISSUE
The issue is whether appellant met her burden of proof in establishing that she was totally
disabled from January 8 to March 4, 2006 due to her accepted work-related condition.
FACTUAL HISTORY
On April 26, 2005 appellant, then a 48-year-old supervisory contact representative, filed
an occupational disease claim stating that she developed chronic obstruction pulmonary disease
and chronic asthma in the performance of duty. She noted that she first identified her condition

on September 25, 2000 and first related it to her employment on March 21, 2001. Appellant took
time off work intermittently. The record includes medical and factual evidence indicating that
she has episodic asthma symptoms since 2000 and noting the employing establishment’s effort to
accommodate her condition.
Medical evidence submitted in support of her claim included an October 1, 2000 report
from Dr. Scott B. Rosenberg, a Board-certified internist and pulmonary specialist, who
diagnosed persistent asthma symptoms status post bronchitis. On April 27, 2005 Dr. Michael L.
Lippmann, a Board-certified internist and pulmonary specialist, diagnosed moderate asthma and
noted that appellant first began to develop asthma symptoms and exacerbations after returning to
her workplace from absences or hospitalizations.
On August 29, 2005 the Office referred appellant to Dr. Anita Ko, a Board-certified
pulmonary care specialist, for a second opinion to determine the cause and extent of appellant’s
condition. In a September 22, 2005 report, Dr. Ko diagnosed occupational asthma, which she
defined as new-onset asthma caused at work. She indicated that appellant’s asthma had
improved since she stopped work. However, Dr. Ko noted that appellant had returned to work in
a different building on August 17, 2005 and had noticed a return of her cough, shortness of
breath and respiratory problems, although her symptoms were generally milder. In an undated
supplementary form report received by the Office on November 16, 2005, she reiterated that
appellant’s symptoms were caused by her work environment and dismissed smoking as a major
cause of appellant’s condition.
The Office accepted appellant’s claim for extrinsic asthma (occupational) and paid wageloss compensation for various periods, including December 26, 2005 to January 6, 2006.
In a December 5, 2005 attending physician’s report, Dr. Lippmann released appellant to
return to light-duty work effective January 9, 2006. He stated that, although appellant could
work, she was unable to return to her previous workplace due to “sick building syndrome.” In a
December 22, 2005 duty status report, Dr. Lippmann reiterated that appellant could return to
work on January 9, 2006.
Appellant returned to work on January 9, 2006 but stated that she became sick and left.
She did not work the following day or subsequently.
On February 28, 2006 appellant filed a claim for compensation for leave without pay
from January 8 to 21, 2006. On the same day, she filed claims for compensation for leave
without pay taken from January 23 to 27, February 5 to 18 and February 19 to March 4, 2006.
The employing establishment controverted appellant’s claim for compensation for the period
January 8 to March 4, 2006, noting that she was released to return to work effective January 9,
2006 but did not return and did not provide medical documentation supporting total disability.
By correspondence dated March 14, 2006, the Office requested additional information
concerning appellant’s claim for total disability compensation between January 8 and
March 3, 2006.
In a March 30, 2006 statement, appellant explained that she returned to work on
January 9, 2006 and was hospitalized for asthma on January 12, 2006. She did not indicate
2

whether she returned to the same building, but noted that her symptoms persisted throughout
details and relocations to several different buildings on the employing establishment’s office
campus. By correspondence dated April 4, 2006, the employing establishment explained that it
would be “impossible” to offer appellant a light-duty assignment. It advised that she was “not
able to withstand working in our building,” and that she noticed difficulty breathing within a half
hour of arriving at work. The employing establishment noted that appellant had been detailed to
another building on August 21, 2005 but had the same respiratory problem.
By decision dated May 31, 2006, the Office denied appellant’s claim for compensation
benefits for the period January 8 to March 4, 2006, on the grounds that she did not submit
sufficient medical evidence to establish total disability for work during the period claimed.
On June 13, 2006 appellant requested an oral hearing. She submitted a May 26, 2006
report from Dr. Lippmann advising that she had asthma and possible “sick building syndrome”
and had been unable to work since January 10, 2006. Dr. Lippmann explained that appellant
“has been forced to go out of work indefinitely as a result of her symptoms which recur each
time she returns to her place of work.”
On June 30, 2006 the Office resumed appellant’s compensation for total disability
effective March 6, 2006. On August 11, 2006 it placed her on the periodic compensation rolls
effective August 6, 2006.
In a July 11, 2006 report, Dr. Lippmann noted that he had treated appellant for several
years for her asthmatic condition and opined that “some environmental exposure at work has
aggravated her asthma making it untenable to further continue working in the building that she
has been.” He explained that appellant’s symptoms were far less severe when she was away
from her workplace. Dr. Lippmann opined that appellant’s absence from January 8 to March 4,
2006 was work related because appellant’s symptoms were more severe at work and less severe
when she was away from her workplace. He noted that she was hospitalized on January 12,
2006 and attributed the hospitalization to her attempted return to work. Dr. Lippmann concluded
that “any attempt to return to work would endanger [appellant’s] health and cause exacerbation
of her symptoms.”
On August 10, 2006 Dr. Lippmann stated that appellant had “sick building syndrome,”
which he characterized as “a most difficult diagnosis to prove.” He noted that sick building
syndrome “occurs most frequently with federal buildings, as [appellant’s] symptoms of asthma
are worse when going to work.” Dr. Lippmann indicated that appellant could not return to her
place of employment and was seeking work elsewhere. In a work capacity evaluation, also
prepared on August 10, 2006, he diagnosed “sick building syndrome” and concluded that
appellant was unable to work in the employing establishment’s building. In an undated note,
Dr. Lippmann indicated that appellant was seen in his office on February 21, 2006. Appellant
also provided January 12, 2006 emergency room notes diagnosing her with acute exacerbation of
asthma. The notes indicated that appellant’s symptoms were gradual in onset.
An oral hearing was held on March 21, 2007. By decision dated June 13, 2007, the
hearing representative affirmed the denial of appellant’s claim for compensation benefits, finding

3

that the medical evidence of record was insufficient to establish that appellant was totally
disabled during the period claimed, due to her accepted condition.
LEGAL PRECEDENT
The term disability as used in the Federal Employees’ Compensation Act1 means the
incapacity because of an employment injury to earn the wages that the employee was receiving
at the time of injury.2 Whether a particular injury caused an employee to become disabled for
employment is a medical issue which must be resolved by competent medical evidence.3 When
the medical evidence establishes that the residuals of an employment injury are such that, from a
medical standpoint, they prevent the employee from continuing in the employment held when
injured, the employee is entitled to compensation for any loss of wage-earning capacity resulting
from such incapacity.4 The Board will not require the Office to pay compensation for disability
in the absence of any medical evidence directly addressing the specific dates of disability for
which compensation is claimed. To do so would essentially allow employees to self-certify their
disability and entitlement to compensation.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.6 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors.7 The opinion of the physician must be based on a complete
factual and medical background of the claimant8 and it must be one of reasonable medical
certainty9 explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.10
ANALYSIS
The Board finds that appellant has not met her burden of proof in establishing that she
was disabled for work from January 8 to March 4, 2006, due to her accepted employment-related
1

5 U.S.C. §§ 8101-8193; 20 C.F.R. § 10.5(f).

2

Sean O’Connell, 56 ECAB 195 (2004).

3

Paul E. Thams, 56 ECAB 503 (2005).

4

Id.

5

William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

6

John W. Montoya, 54 ECAB 306 (2003).

7

Conard Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

8

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

9

John W. Montoya, supra note 6.

10

Judy C. Rogers, 54 ECAB 693 (2003).

4

condition. The record reflects that the Office accepted appellant’s asthma as work related and
that she took time off from work intermittently. On December 5, 2005 Dr. Lippmann released
appellant to return to work effective January 9, 2006. In her March 30, 2006 statement, appellant
reported that she returned to work on January 9, 2006 but became sick again and was
hospitalized for her asthma on January 12, 2006. She remained out of work indefinitely, but did
not receive compensation for her absence from January 8 to March 3, 2006.
After the Office’s May 31, 2007 decision denying appellant’s claim for compensation for
total disability for the period January 8 to March 4, 2006, appellant submitted medical evidence
from Dr. Lippmann. In a May 26, 2006 report, Dr. Lippmann stated that appellant had “sick
building syndrome” and had been unable to work since January 10, 2006 due to recurring
symptoms of asthma each time she entered her workplace. However, the Board notes that the
mere fact that a disease or condition manifests itself or worsens during a period of employment11
or that work activities produce symptoms revelatory of an underlying condition12 does not raise
an inference of causal relationship between the condition and the employment factors. Although
Dr. Lippmann stated that appellant’s symptoms worsened when she returned to work, this in and
of itself does not establish that her work caused her total disability for work. He also noted
appellant’s complaints of worsening symptoms in his July 11 and August 10, 2006 reports.
However, the mere fact that appellant’s symptoms worsened when going to work does not
establish, without more, that she was totally disabled due to her accepted condition.
In his July 11, 2006 report, Dr. Lippmann related appellant’s condition to “some
environmental exposure at work.” He diagnosed “sick building syndrome,” which he
characterized as “a most difficult diagnosis to prove,” and stated that appellant’s hospitalization
on January 12, 2006 was “clearly … a result of an exacerbation of her asthma when she
attempted to return to work … on January 8, 2006.” However, Dr. Lippmann did not present
adequate explanation and rationale supporting his opinion that appellant was totally disabled for
work due to her accepted asthma. Although he related appellant’s disability to “some
environmental exposure at work,” he did not specifically identify a particular environmental
exposure or atmospheric irritant and explain in detail how any irritant or exposure caused her
disability between January 8 and March 4, 2006. Dr. Lippmann also did not give a detailed
explanation of the reasons for appellant’s January 12, 2006 hospitalization and why he believed
it was related to her return to work four days earlier. The lack of a detailed explanation
regarding causal relationship is especially important since previous reports from Dr. Lippmann
had released appellant to work as of January 9, 2006. Dr. Lippmann also opined that appellant’s
continuing disability was due to the risk that a return to work would endanger her health and
cause another exacerbation of her symptoms. The Board notes, however, that an appellant’s fear
of future injury is not compensable.13 Thus Dr. Lippmann’s reports are insufficient to establish
that appellant’s total disability for work during the period claimed, due to her accepted condition.

11

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

12

Richard B. Cissel, 32 ECAB 1910, 1917 (1981).

13

I.J., 59 ECAB __ (Docket No. 07-2362, issued March 11, 2008), citing Calvin E. King, 51 ECAB 394 (2000).

5

Other medical evidence submitted does not specifically address whether appellant’s
disability from January 8 to March 4, 2006 was due to her accepted condition or to employment
factors. Accordingly, the Board finds that the evidence does not establish that appellant was
totally disabled due to her accepted condition between January 8 and March 4, 2006.
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
was totally disabled from January 8 to March 4, 2006 due to her accepted work-related
condition.
ORDER
IT IS HEREBY ORDERED THAT the June 13, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 5, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

